Title: From Thomas Jefferson to Benjamin Henry Latrobe, 27 May 1807
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Dear Sir
                            
                            Washington May 27. 07.
                        
                        My letter of yesterday was gone before I recieved yours of Apr. 29. & May 19. or I should not have written
                            it, the latter one placing me at ease as to the glass for the skylights which was the principal object of my writing it.
                        A third gang, nearly as strong as the other two, has now got to work on our grounds, so that in a short time
                            they will begin to shew handsomely.   they are beginning the foundations of the colonnade of the offices, but some
                            instruction is wanting from you as to the front part of the passage. this however will be in time when you come.
                        I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    